Case: 22-1073    Document: 27     Page: 1   Filed: 04/20/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             In re: DEIRDRE C. GLASCOE,
                         Appellant
                  ______________________

                        2022-1073
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 88374879.
                  ______________________

 PER CURIAM.
                        ORDER
     Deirdre C. Glascoe appeals from a final decision of the
 Trademark Trial and Appeal Board affirming the refusal
 to register the mark SCIENTIFIC STUDY OF GOD. This
 court, having considered the Board’s decision and Ms. Glas-
 coe’s opening brief, summarily affirms that decision.
      Ms. Glascoe applied to register the mark SCIENTIFIC
 STUDY OF GOD in International Class 42 for scientific re-
 search. She submitted a specimen consisting of a webpage
 printout that described her services as “[a] better way to
 study God, Man and the Universe. Analyzing the ‘process
 of creating a human being, the earth, the universe and its
 environment using object-oriented design, a computer pro-
 gram and instructions from the Holy Bible[.]’” ECF No. 1-
 2 at 9.
Case: 22-1073    Document: 27      Page: 2    Filed: 04/20/2022




 2                                             IN RE: GLASCOE




     The examining attorney refused registration on the
 ground that the mark was “merely descriptive” of the ser-
 vices identified under 15 U.S.C. § 1052(e)(1). In particular,
 the examining attorney found that, when viewed as a
 whole, the mark described a service that uses systematic
 scientific methods to examine and analyze the creator and
 ruler of the universe, and hence, merely describes the type
 or function of the research and subject matter or purpose
 of the research. Ms. Glascoe appealed the examining at-
 torney’s rejection to the Board, which affirmed. Ms. Glas-
 coe then filed this appeal and her opening brief.
      “A term is merely descriptive if it immediately conveys
 knowledge of a quality, feature, function, or characteristic
 of the goods or services with which it is used.” In re Bayer
 Aktiengesellschaft, 488 F.3d 960, 963 (Fed. Cir. 2007) (cit-
 ing In re Gyulay, 820 F.2d 1216, 1217 (Fed. Cir. 1987)). Cit-
 ing the common ordinary definitions of “scientific,” “study,”
 and “God,” the Board agreed with the examining attorney
 that the proposed mark described scientific research about
 God. The Board further concluded that the evidence of rec-
 ord reflected that the mark merely described Ms. Glascoe’s
 services identified in the application. Ms. Glascoe has
 failed to make any cogent, non-frivolous argument as to
 why the Board’s determinations were incorrect.
      Because Ms. Glascoe’s opening brief raises no substan-
 tial question regarding the outcome of the appeal, the court
 affirms, and finds it appropriate to do so by summary or-
 der. See Joshua v. United States, 17 F.3d 378, 380 (Fed.
 Cir. 1994) (“We hold that summary disposition is appropri-
 ate, inter alia, when the position of one party is so clearly
 correct as a matter of law that no substantial question re-
 garding the outcome of the appeal exists.”).
     Accordingly,
     IT IS ORDERED THAT:
Case: 22-1073     Document: 27   Page: 3      Filed: 04/20/2022




 IN RE: GLASCOE                                             3



     (1) The final decision of the Trademark Trial and Ap-
 peal Board is summarily affirmed.
    (2) Any pending motions are denied as moot.
    (3) Each side shall bear its own costs.
                                   FOR THE COURT

 April 20, 2022                    /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court